PER CURIAM.
The employer and its compensation insurer appeal the allowance of an attorney’s fee upon employee’s petition pursuant to Section 440.24, Florida Statutes (1977), to enforce a workman’s compensation award. The award was paid after the petition was filed and before the issuance of the rule nisi. The issue before the court was whether the tardy payment was caused by the insurance company or the claimant’s failure to submit proper bills. The trial court determined this issue adversely to the company and we find no basis for this court to substitute its judgment for that of the trial court. Cf. Lillard v. City of Miami, 220 So.2d 413 (Fla. 3d DCA 1969).
Affirmed.